                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Henry Jackson,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00660-GCM
                                      )
                 vs.                  )
                                      )
   Commissioner of Social Security,   )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 19, 2021 Order.

                                               January 19, 2021




         Case 3:19-cv-00660-GCM Document 6 Filed 01/19/21 Page 1 of 1
